UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                        19-CR-127 (PAE)
                        -v-
                                                                    SCHEDULING ORDER
 LUCIO CELLI,

                                           Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, the Court schedules trial in this

case for May 17, 2021. The next conference is scheduled for April 16, 2021 at 2:00 p.m. Time

is excluded, pursuant to 18 U.S.C. 3161(h)(7)(A), until April 16, 2021.

       Also at today’s conference, the Court, in a bench opinion, denied the defense’s motion

for a transfer of venue and for recusal.


       SO ORDERED.


                                                              
                                                        __________________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: December 15, 2020
       New York, New York
